On consideration of the “Petition for Writ of Habeas Corpus and Injunction” filed in the above-entitled action, it appearing that petitioner has not applied for deferment of the sentence to confinement in accordance with the provisions of Article 57(d), Uniform Code of Military Justice, 10 USC § 857(d), as amended by Public Law 90-632, 82 Stat. 1335, and it further appearing that the relief sought is predicated entirely upon unsupported information from an undisclosed source, and that the petitioner’s eligibility for parole is in nowise established, it is, by the Court, this 5th day of September, 1969,
ORDERED:
That said Petition be, and the same is, hereby denied.
This action is without prejudice to the right of petitioner to support, in an application for deferment of confinement, his contention that there is a policy against releasing on parole individuals whose convictions are in the process of appellate review, and that he is otherwise eligible for parole.